TROUT, Justice,
concurring in Parts I and III; dissenting in part from Parts II and IV.
In Part II of its opinion, the Court concludes that the mere use of certain undefined terms in the home health statutes “shows the legislature intended that counties or county hospitals could offer home health services if they satisfy the substantive requirements.” Because I do not agree that the use of these terms in a statute granting authority to the department of health and welfare is a sufficient grant of authority to the boards of county commissioners, I must respectfully dissent.
Idaho Const, art. 18, § 11 provides: “County, township, and precinct officers shall perform such duties as shall be prescribed by law.” Thus, boards of county commissioners can exercise only that authority given them by the legislature. In the seminal case discussing this principle, the Court stated that “the board of county commissioners has only such powers as are expressly or impliedly conferred upon it by statute.” Prothero v. Board of Twin Falls County Comm’rs, 22 Idaho 598, 602, 127 P. 175, 177 (1912). See also Shillingford v. Benewah County, 48 Idaho 447, 282 P. 864 (1929) (citing Idaho Const, art. 18, § 11).
As I read Prothero, counties have all authority specifically conferred upon them by statute and, in addition, all authority necessary to effectuate a specific express grant. This latter type of authority is what I believe the Prothero Court intended when it referred to “such powers ... impliedly conferred ... by statute.” See I.C. § 31-828 (board of commissioners empowered to perform “all other acts ... necessary to the full discharge of the duties of the chief executive authority of the county government.”). Cf. McCulloch v. Maryland, 17 U.S. (4 Wheat.) 316, 4 L.Ed. 579 (1819) (under doctrine of “implied powers,” Congress may validly exercise a power that is necessary to effectuate one of the powers expressly listed in the U.S. constitution); Bailey v. Ness, 109 Idaho 495, 708 P.2d 900 (1985) (in agency law, “implied au-thorify” is that which is “necessary, usual, and proper to accomplish or perform” an explicit grant of authority to an agent by a principal). Thus, the proper role of the Court in cases such as this is to first identify a specific and express grant of authority. Only then should it proceed to determine whether a particular exercise of authority is necessarily “implied” from the express grant, i.e., whether the particular exercise of authority is necessary to effectuate the express grant.
In the present ease, the Court correctly cites Prothero for the proposition that counties have certain “implied powers” in addition to those expressly enumerated by the legislature. However, it identifies no express grant of authority to Bear Lake County from which any “implied” authority to provide home health services can be said to arise. Rather, it determines that the legislature’s use of the terms “public agencies or organizations” and “governmental unit” in referring to the types of entities the department of health and welfare is authorized to license, implies that counties are authorized to provide home health care services. In other words, the Court “implies” a grant of authority to the comities from a statute wholly unrelated to any powers expressly bestowed upon the counties. Moreover, the use of the term “governmental unit” in the home health statutes merely provides a procedure for the licensing of such entities in the event the legislature deems it appropriate to eventually authorize them to provide home health services. In my opinion, the Court’s analysis is inappropriate and inconsistent with the limitations placed on the power of counties by the Idaho constitution.
In applying what I believe is the appropriate methodology, I conclude that Bear Lake County is indeed authorized to provide home health services, but only in eases involving indigents. I.C. § 31-3503 provides in relevant part:
The boards of county commissioners in their respective counties shall, under such *804limitations and restrictions as are prescribed by law:
(1) Care for and maintain the medically or otherwise indigent, and may provide for the care of other sick persons as provided in section 31-3514, Idaho Code.
“Sick” is defined as any indigent person who is “affected with a disease or who is unable to care for himself ..., but who does not necessarily require the services of a hospital.” I.C. § 31-3502(6) (emphasis added). Implicit in the express grant of authority to provide care to indigent persons who “do not necessarily require the services of a hospital” is the authority to provide home care services to these persons. However, because I can find no express grant of statutory authority to counties relating to the provision of home care services to non-indigents, I am forced to conclude that counties lack such authority.